DETAILED ACTION
	Applicant’s response, filed 22 December 2020 has been entered.
	Claim(s) 1-5 are currently pending. 
	The objection(s) to the specification has been withdrawn in light of the amendment(s) to the specification contained in Applicant’s response. 
The objection(s) to claim(s) 3 has been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
Response to Arguments
Applicant's arguments filed 22 December 2021, summarized below, have been fully considered but they are not persuasive. 
Applicant respectfully submits Sujan fails to disclose or make obvious at least the feature "a controller configured to ... estimate a vehicle weight while the vehicle is moving" recited in claim 1.
Regarding this feature, the Examiner contends: 
; and a weight estimator configured to estimate a vehicle weight while the vehicle is moving (see [0041], [0042], and [0048]: "the SOC target 306 may depend upon ... the weight")… 
(Excerpt from office action page 6.)
	
Paragraphs [0041] of Sujan discloses a controller having many modules that execute operations. Paragraph [0042] of Sujan discloses an interpretation operation where values, such as run-time parameters, are received.
As disclosed in paragraph [0048] of Sujan, the SOC target 306 may be based on predefined vehicle characteristics such as characteristics of the battery, weight of the vehicle, and/or internal friction of the vehicle. Further, the SOC target 306 (Emphasis added by Examiner.)
Accordingly, Sujan is not estimating a weight of the vehicle and adjusting the SOC target 306 accordingly. Rather, Sujan is determining a SOC target 306 for a vehicle of a specific weight based on test runs performed by a vehicle of a similar weight.
In light of the above, Applicant respectfully submits Sujan fails to disclose or make obvious at least the feature "a controller configured to ... estimate a vehicle weight," let alone the feature (emphasis added) "a controller configured to ... estimate a vehicle weight while the vehicle is moving" recited in claim 1.
Examiner disagrees. Examiner specifically rejects the assertion that [0048] of Sujan et al. describes using “predefined vehicle characteristics” , as the passage does not use this verbiage, and this language is not found anywhere else in the disclosure. Sujan et al. [0048] describes a relationship between the shape of the state of charge target and the vehicle speed, which changes during operation and therefore must be determined dynamically: “FIG. 3 illustrates an example relationship 300 between a vehicle speed and a state-of-charge (SOC) target 306”, and goes on to list other factors that may affect the shape of the state of charge target: “In certain embodiments, the shape of the SOC target 306 may depend upon the characteristics of the battery, the weight of the vehicle, and/or the internal friction values of the vehicle”, and explicitly describes an operation for dynamically determining these other factors: “Information such as the SOC target 306 may be readily determined, such as by operating a vehicle of a selected weight between selected starting and stopping speed ranges, and determining an amount of charge restored to the battery 116 during deceleration operations from each of the varying speed ranges”. Sujan et al. also explicitly states that the system can respond to a change in mass in at least [0141]: “Another exemplary technique includes determining the target SOC in response to a vehicle mass. Exemplary operations to determine the target SOC in response to the vehicle mass include reducing the SOC as a function of the total vehicle kinetic energy… or increasing the SOC at low or zero total vehicle kinetic energy. In a further embodiment, the technique includes increasing the target SOC over a range of operating conditions in response to an increased vehicle mass” (emphasis added by Examiner), and since estimating the mass of a vehicle while it is moving was well-known and generally understood in the art at the time, one of ordinary skill in the art would be apprised that Sujan et al. implicitly applies any of the known techniques for doing so. Please see MPEP 2144.01. 
	Applicant asserts that on page 8 of the Office Action, the Examiner acknowledges Sujan fails to disclose the features of claim 3, but contends it would be obvious to modify Sujan to teach the features of claim 3 based on the teachings of Sujan. The Examiner relies on the teachings of paragraphs [0131] and [0170] of Sujan.
[0131] …An exemplary operation includes increasing the target SOC in response to a reduced SOH during highly transient conditions to prevent the electrical energy storage device from becoming depleted, and cyclically increasing and/or decreasing the target SOC in response to the reduced SOH during steady state conditions to minimize the number of the electrical energy storage device charge cycles.

As shown in paragraph [0131], Sujan discloses regulating a target SOC based on the condition to minimize start stop cycles.

[0170] …The selected startup and shut down times are determined according to any criteria desired, including operator convenience or expectation, total start/stop cycles desired over the life cycle of the system, and/or any operational parameters such as system temperatures, oil pressures, or other parameters where it may be desirable to avoid rapid start/stop cycles of the engine. (Emphasis added by Examiner.)

As shown in paragraph [0170], Sujan discloses engine start up and shut down times may be determined based on total start stop cycles over a life cycle of the system.
On page 8 of the Office Action, the Examiner contends:
at least suggesting that the number of charge/ discharge cycles of the energy storage device per a set time frame should be regulated in order to maintain service life and state of health conditions of the energy storage device and avoid short cycling the engine, and adjusting the depth of the charge/ discharge cycle to do so; therefore it would have been obvious to one of ordinary skill in the art at the time of filing to set the target SOC such that the charge/ discharge cycles per unit time remain constant with respect to vehicle weight. (Excerpt from office action page 8.)

Applicant respectfully submits, based on the above disclosure of Sujan which discloses i. regulating a target SOC based on the condition to minimize start stop cycles and ii. engine start up and shut down times may be determined based on total start stop cycles over a life cycle of the system, the Examiner could not have reached the features of claim 3 without information gleaned solely from the present disclosure. MPEP 2142 states "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art."
As admitted by the Examiner, the features of claim 3 are absent from Sujan. Due to the features of claim 3 not being disclosed or taught by Sujan, and the fact that the features of claim 3 are only present on the record in the present specification, it logically 
Examiner disagrees. Sujan et al. makes clear in [0170] that the system is capable of regulating the number of charges per unit time: “The engine shutdown operation may include a first time hysteresis value (e.g. the engine must run for at least two minutes before a subsequent shutdown) and the engine startup operation may include a second time hysteresis value (e.g. the engine must be shut down for at least five minutes before a subsequent startup)”, the main difference from the present claim being that Sujan et al. sets a minimum cycle on/off time (equivalent to a maximum charging cycles per unit time) whereas the incident application uses a fixed number of charging cycles per unit time, as claim 3 specifies that the number of charging cycles per unit time is fixed within a specified vehicle weight range, for which Sujan provides that “[t]he selected startup and shut down times are determined according to any criteria desired, including… other parameters where it may be desirable to avoid rapid start/stop cycles of the engine”, such rapid cycling may occur when the weight of the vehicle is large, and Sujan et al. takes this into account by using other factors to modify the SOC target, such as vehicle mass, throughout the disclosure, such as in [0141]: “the technique includes increasing the target SOC over a range of operating conditions in response to an increased vehicle mass. A vehicle having a higher mass stores a greater amount of kinetic energy in motion, and requires deeper withdrawals from the electrical energy storage device during acceleration events such as high acceleration operation and/or climbing hills. Accordingly, relative to a vehicle having a lower mass, the technique operated in a vehicle having a higher mass may increase the high target SOC and/or decrease the low target SOC” (emphasis added by Examiner), wherein Sujan et al. explicitly discloses “A vehicle having a higher mass stores a greater amount of kinetic energy in motion, and requires deeper withdrawals from the electrical energy storage device during acceleration events such as high acceleration operation and/or climbing hills”,  one of ordinary skill in the art at the time would have readily recognized that the system of Sujan et al. limits the number of cycles per unit time to some maximum in order to negate the problem of rapid cycling (and therefore extend the service life of the system), and also recognize that setting a fixed number of charging cycles per unit time and a maximum number of charging cycles per unit time are obvious variations of each other, amounting to simple substitution, and would have yielded predictable results (namely, preventing rapid cycling); therefore it would have been obvious to one of ordinary skill in the art at the time of filing based on the disclosure of Sujan et al. and without impermissible hindsight that a high mass vehicle could lead to rapid cycling of the charging system, which could be compensated for by setting a limit on the number of charging cycles per unit time, as described in [0170] above. In the original rejection [0131] is cited as it illustrates why this rapid cycling is undesirable, namely rapid cycling may reduce service life of the system. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 4 is rejected under 35 U.S.C. 112(a) because the claim limitation “wherein the controller is configured to estimate the vehicle weight based on a weight estimation condition being satisfied” is not described in Applicant’s specification as originally filed, in contrast Applicant’s specification describes “HV-ECU 51 determines whether or not the specified conditions (hereinafter referred to as the weight estimation conditions) (Step S21) are fulfilled. The weight estimation conditions are set so that an accurate estimation of the vehicle weight may be accomplished. In the present embodiment, it is determined that the weight estimation conditions are fulfilled when all of the following requirements A through D are fulfilled” (see page 16 lines 16-21), “If at least one of requirements A through D is not fulfilled, it is determined that the weight estimation conditions are not met (NO at Step S21), and the process ends and returns to the main routine” (see page 17 lines 30-32), and “If the requirements A through D are all fulfilled, on the other hand, it is determined that the vehicle 100 is in the above-described weight estimation conditions (YES at Step S21 ), and the HV-ECU 51 starts the estimation of the vehicle weight” (see page 18 lines 1-5) which directly contradicts the claimed inclusion of a singular weight estimation condition (emphasis added by Examiner throughout). 
 “the weight estimation condition is satisfied based on a determination of at least one of… ” requiring only one weight estimation condition to be satisfied, in direct contradiction with Applicant’s specification as originally filed, and is therefore rejected under the same rationale. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sujan et al. (US 20120208672).
	In regard to claim 1: Sujan et al. discloses a vehicle provided with a generator (see [0044] and [0045]), the generator being configured to generate electric power by using motive power outputted from an internal 5combustion engine (see [0045]), the vehicle provided with a generator comprising: an electric power storage device in which the electric power generated by the generator is stored (see [0045]); an electric motor configured to drive the vehicle (see [0045]), the electric motor being configured to be driven by at least one of electric power discharged from the electric power 10storage device and the electric power generated by the generator (see [0045]); and a controller configured to execute charging control of the electric power storage device (see [0040])(see [0041], [0042], and [0048]: “the SOC target 306 may depend upon… the weight”), 15wherein while the vehicle is driven by the electric motor, the controller is configured to start operation of the internal combustion engine to start charging the electric power storage device by the generator when a state of charge (SOC) of the electric power storage device is reduced to a charging start SOC or less (see [0051]: “a minimum SOC limit 508 is utilized with a current SOH 512 to determine an energy storage SOC lower limit 532” and [0056]: “”The procedure 1200 includes and operation 1202 to determine whether a SOC of the battery indicates and engine start is desired”), 20and to stop the operation of the internal combustion engine to stop charging the electric power when the SOC of the electric power storage device is at or greater than a charging stop SOC (see [0045]: “The engine 102 and second electrical torque device 106 are mechanically coupled to the load. Either of the electrical torque devices 106, 104 can de-couple from the shafts... allowing the engine 102 to power the load 114, and/or the electrical torque devices 106, 104 can add or subtract torque from the shafts 110, 112 to provide motive power or to regenerate the electrical storage device 116. The architecture 100 is an example, and any system that operates in series, parallel, selectably series-parallel, and/or other hybrid configurations having two different load driving torque providers are contemplated herein” and figure 48 item 4808), and the charging stop SOC is set based on the vehicle weight estimated by the weight estimator (see [0048]).
	In regard to claim 2: Sujan et al. discloses the vehicle provided with the generator according to claim 1, wherein the charging stop SOC increases as the vehicle (see [0141]: “the technique includes increasing the target SOC over a range of operating conditions in response to an increased vehicle mass”), and the charging start SOC is constant within the specified vehicle weight 30range (see [0051]: “a minimum SOC limit 508 is utilized with a current SOH 512 to determine an energy storage SOC lower limit”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 20120208672).
In regard to claim 3: Sujan et al. does not disclose the vehicle provided with the generator according to claim 1, wherein the - 24 -charging stop SOC is set so that the number of charging cycles per unit time while the vehicle is moving is a constant value regardless of the vehicle weight within the specified vehicle weight range; however Sujan et al. does disclose “the technique includes performing engine shutdown and engine startup operations with at least one time hysteresis value…  selected startup and shut down times are determined according to any criteria desired, including… total start/stop cycles desired over the life cycle of the system… temperatures, oil pressures, or other parameters where it may be desirable to avoid rapid start/stop cycles of the engine” (see [0170]), and “reduce the SOC target in response to the reduced SOH (e.g. recognizing that… each charge cycle of the electric energy storage device reduces the service life… increasing and/or decreasing the target SOC in response to the reduced SOH during steady state conditions to minimize the number of electrical energy storage device charge cycles” (see [0131]), at least suggesting that the number of charge/discharge cycles of the energy storage device per a set time frame should be regulated in order to maintain service life and state of health conditions of the energy storage device and avoid short cycling the engine, and adjusting the depth of the charge/ discharge cycle to do so; therefore it would have been obvious to one of ordinary skill in the art at the time of filing to set the target SOC such that the charge/discharge cycles per unit time remain constant with respect to vehicle weight. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 20120208672) modified by Burnette (US 2018/0170396).
In regard to claim 4: Sujan does not disclose the vehicle provided with the generator according to claim 1, wherein the controller is configured to estimate the vehicle weight based on a weight estimation condition being satisfied; however Sujan does disclose determining a vehicle weight (see [0048] and [0141]); Burnette teaches a specific method of determining vehicle mass while moving (see [0005]), based on a weight estimation condition being satisfied (see [0024]), and also teaches that the weight estimation measurements should be taken “in preferable conditions… such as on a straight and/or flat section of road” in order to “reduce the significance of unmodeled [sic] variables”, and to reduce error (see [0024]); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Burnette with the system of Sujan et al. as a suitable technique for determining vehicle weight while moving, in order to reduce error in estimating the vehicle weight, as doing so amounts to use of a known technique to improve similar systems in the same way. 
In regard to claim 5: Sujan et al. modified teaches the vehicle provided with the generator according to claim 4, wherein the weight estimation condition is satisfied based on a determination of at least one of the vehicle moving straight on flat land (see Burnette [0024]), a driving force of the motor being stabilized within a predetermined range, a temperature of the motor being stabilized within a predetermined range, and electric loss due to components other than the motor being below a threshold value.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669